Bottomline Technologies (de), Inc. 325 Corporate Drive Portsmouth, New Hampshire 03801-6808 March 23, 2010 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re:Bottomline Technologies (de), Inc. Registration Statement on Form S-3 File No. 333-164538 Request for Acceleration Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, Bottomline Technologies (de), Inc. (the “Registrant”) hereby requests acceleration of the effective date of its Registration Statement on Form S-3 (File No. 333-164538), as amended (the “Registration Statement”), so that it may become effective at 4:30 pm on March 25, 2010, or as soon thereafter as practicable. The Registrant hereby acknowledges that: (i) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and (iii) the Registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, BOTTOMLINE TECHNOLOGIES (de), INC. By: /s/Kevin M. Donovan Kevin M. Donovan Chief Financial Officer and Treasurer
